DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,871,829 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew B. Pinckney (Reg# 62,727) on September 14, 2021.
The application has been amended as follows: 
Claim 1 is amended to read:
A system comprising: a touch interface device for receiving a haptic event from a user, the touch interface device comprising [[an]]a touch interface and an actuator for generating a vibration, wherein the actuator is configured to initiate a haptic response based upon the haptic event at the touch interface device, 

wherein the exploration profile is characterized by a speed and normal force of contact by the user on the touch interface at a given time, and is unique to the user; and 
a haptic accessory physically separate from the touch interface device, wherein the haptic accessory comprises the actuator for receiving the waveform and for generating the vibration based on the waveform, and wherein the haptic accessory comprises a core haptic engine (CHE) comprising: 
program code executed at the haptic accessory for controlling generation of the waveform; and 
an application programming interface (API) connected with the actuator at the haptic accessory, 
Serial No. 16/953,8132wherein the API is configured to render a series of waveforms at the actuator over time to match the exploration profile including the speed and the normal force of contact by the user on the touch interface of a series of haptic events, and wherein the exploration profile varies over time and the dynamically generated, time-varying waveform comprises the series of waveforms.

REASONS FOR ALLOWANCE
Claims 1-7, and 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621